DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the limitation “transferring a light emitting element such that the light emitting element passes through the solution layer and is electrically connected to the electrode” is unclear to the examiner because according to Figs 6, 8 or 9, the light 
For the purpose of examination, the limitation is interpreted as transferring a light emitting element such that the light emitting element is inside the solution layer and is electrically connected to the electrode.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 13-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki  (US 2017/0054062; hereinafter Tamaki).
Regarding claim 1, Fig 1C of Tamaki discloses a display device comprising:
a base substrate (41; Fig 1C; ¶ [0072]);
an electrode (42n/42p; Fig 1C; ¶ [0072]) on the base substrate (41; Fig 1C; ¶ [0072]);
a light emitting element (1; Fig 1C; ¶ [0072]) on the base substrate (41; Fig 1C; ¶ [0072]) and electrically connected to the electrode (42n/42p; Fig 1C; ¶ [0072]); and

wherein the solution layer (2; Fig 1C; ¶ [0073]) comprises a light blocking material (¶ [0073]).

Regarding claim 2, Fig 1C of Tamaki discloses the light emitting element (1; Fig 1C; ¶ [0072]) comprises a contact part (15/13/43; Fig 1C; ¶ [0039]) contacting the electrode (42n/42p; Fig 1C; ¶ [0072]), and
the solution part (2; Fig 1C; ¶ [0073]) surrounds the contact part (15/13/43; Fig 1C; ¶ [0039]).

Regarding claim 3, Fig 1C of Tamaki discloses the electrode (42n/42p; Fig 1C; ¶ [0072]) comprises a first electrode (42n; Fig 1C; ¶ [0072]) and a second electrode (42p; Fig 1C; ¶ [0072]) spaced apart from the first electrode (42n; Fig 1C; ¶ [0072]), and
the contact part (15/13/43; Fig 1C; ¶ [0039]) comprises:
a first contact part (13/43; Fig 1C; ¶ [0039]) connected to the first electrode (42n; Fig 1C; ¶ [0072]); and
a second contact part (15/43; Fig 1C; ¶ [0039]) connected to the second electrode (42n; Fig 1C; ¶ [0072]).

Regarding claim 4, Figs 1C and 2 of Tamaki discloses a base layer (11; Fig 2; ¶ [0040]);

a second semiconductor layer (12p; Fig 2; ¶ [0041]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]);
a first element electrode (15/16p; Fig 2; ¶ [0040]) on the second semiconductor layer (12p; Fig 2; ¶ [0041]) and connected to the first contact part (15; Fig 2; ¶ [0040]) and
a second element electrode (13/16n; Fig 2; ¶ [0040]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]) and connected to the second contact part (13; Fig 2; ¶ [0040]).

Regarding claim 5, Figs 1C and 2 of Tamaki discloses the light emitting element further comprises an element insulation layer (3; Fig 2; ¶ [0034]) covering at least a part of the first element electrode (15/16p; Fig 2; ¶ [0040]) and the second element electrode (13/16n; Fig 2; ¶ [0040]), and
the solution layer (2; Fig 1C; ¶ [0073]) is in contact with the first contact part, the second contact part and the element insulation layer (Fig 1C and 2).






Regarding claim 13, Fig 1C of Tamaki discloses a manufacturing method of a display device, the manufacturing method comprising:
forming an electrode (42n/42p; Fig 1C; ¶ [0072]) on a base substrate (41; Fig 1C; ¶ [0072]);
forming a solution layer (2; Fig 1C; ¶ [0073]) by providing a solution comprising a light blocking material (¶ [0073]) on the electrode (42n/42p; Fig 1C; ¶ [0072]); 
transferring (Fig 1C) a light emitting element (1; Fig 1C; ¶ [0072]) such that the light emitting element (1; Fig 1C; ¶ [0072]) is inside (Fig 1C; Solution layer (2) surrounds the light emitting element) the solution layer (2; Fig 1C; ¶ [0073]) and is electrically Fig 1C) connected to the electrode (42n/42p; Fig 1C; ¶ [0072]); and 
bonding the light emitting element (1; Fig 1C; ¶ [0072]) with the electrode (42n/42p; Fig 1C; ¶ [0072]) by applying heat (¶ [0137]) to a part at which the light emitting element (1; Fig 1C; ¶ [0072])  is connected to the electrode (42n/42p; Fig 1C; ¶ [0072]).

Regarding claim 14, Fig 1C of Tamaki discloses the light emitting element (1; Fig 1C; ¶ [0072]) comprises a contact part (15/13/43; Fig 1C; ¶ [0039]) and during the transferring of the light emitting element (1; Fig 1C; ¶ [0072]), the transferring is 

Regarding claim 16, Fig 1C of Tamaki discloses during the forming of the electrode (42n/42p; Fig 1C; ¶ [0072]), a first electrode (42n; Fig 1C; ¶ [0072]) and a second electrode (42p; Fig 1C; ¶ [0072]) are spaced apart from the first electrode (42n; Fig 1C; ¶ [0072]) are formed, and
the contact part (15/13/43; Fig 1C; ¶ [0039]) comprises a first contact part (13/43; Fig 1C; ¶ [0039]) and a second contact part (15/43; Fig 1C; ¶ [0039]) spaced apart from the first contact part, and
during the transferring of the light emitting element , the transferring is performed such that the first contact part (13/43; Fig 1C; ¶ [0039]) connected to the first electrode (42n; Fig 1C; ¶ [0072]); and the second contact part (15/43; Fig 1C; ¶ [0039]) connected to the second electrode (42n; Fig 1C; ¶ [0072]).

Regarding claim 20, Fig 1C of Tamaki discloses during the bonding of the light emitting element and the electrode, a part at which the light emitting element is connected to the electrode is applied with heat through IR reflow oven (¶ [0137]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 9-10, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki  (US 2017/0054062; hereinafter Tamaki) as applied to claims 1 and 13 and further in view of Kang et al (US 2018/0122836; hereinafter Kang).
Regarding claim 6, Tamaki does not expressly disclose the electrode comprises gold or copper.
In the same field of endeavor, Kang discloses electrodes can be formed of gold or copper (¶ [0095]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the electrode is formed of gold or copper as taught by Kang for the purpose of using well-known and suitable metal materials known in the art for forming electrodes (¶ [0095]).

Regarding claim 9, Tamaki does not expressly disclose a pixel definition layer on the base substrate and covering a part of the electrode, wherein an opening which exposes a portion other than the part of the electrode is defined in the pixel definition layer and the light emitting element and the solution layer are located in the opening.
In the same field of endeavor, Fig 3 of Kang discloses a pixel definition layer (110; Fig 3; ¶ [0056]) on a base substrate (100; Fig 3) and covering a part of an electrode (CE/AE; Fig 3), wherein an opening (130; Fig 3) which exposes a portion 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a pixel definition layer on the base substrate and covering a part of the electrode, wherein an opening which exposes a portion other than the part of the electrode is defined in the pixel definition layer and the light emitting element and the solution layer are located in the opening as taught by Kang for the purpose of forming the light emitting device that has a top emission (¶ [0103]) and also in order to enhance the productivity of light emitting diode display devices (¶ [0186]).

Regarding claim 10, Tamaki does not expressly disclose the light emitting element is a micro LED element.
In the same field of endeavor, Kang discloses a light emitting element can be micro LED element (¶ [0005]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the light emitting element is a micro LED element as it has high image quality and high reliability (¶ [0005]).

Regarding claim 12, Tamaki does not expressly disclose the contact part comprises tin and further comprises at least one of copper, silver or gold.
In the same field of endeavor, Kang discloses the contact part can be formed of tin and can further be formed of gold or copper (¶ [0095]).


Regarding claim 15, Fig 1C of Tamaki discloses during the applying of heat (¶ [0137]), the contact part is bonded (15/13/43; Fig 1C; ¶ [0039]) with the electrode (42n/42p; Fig 1C; ¶ [0072]).
Tamaki does not expressly disclose the electrode comprises gold or copper, the contact part comprises tin.
In the same field of endeavor, Kang discloses electrodes/contact parts can be formed of gold or copper or tin (¶ [0095]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the electrode/contact part is formed of gold or copper and tin as taught by Kang for the purpose of using well-known and suitable metal materials known in the art for forming electrodes (¶ [0095]).

Regarding claim 19, Tamaki does not expressly disclose forming on a base substrate, a pixel definition layer covering a part of the electrode, wherein during the transferring of the light emitting element, the light emitting element is transferred into an opening of the pixel definition layer, the opening being defined to exposes a portion other than the part of the electrode.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a pixel definition layer on the base substrate and covering a part of the electrode, wherein an opening which exposes a portion other than the part of the electrode is defined in the pixel definition layer and the light emitting element and the solution layer are located in the opening as taught by Kang for the purpose of forming the light emitting device that has a top emission (¶ [0103]) and also in order to enhance the productivity of light emitting diode display devices (¶ [0186]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki  (US 2017/0054062; hereinafter Tamaki) as applied to claim 1 and further in view of Kageyama et al (US 2020/0198969; hereinafter Kageyama).
Regarding claim 7, Tamaki discloses the solution layer (2; Fig 1C; ¶ [0073]) comprises a light blocking material (¶ [0073]).
However Tamaki does not expressly disclose the solution layer comprises a water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer comprises a water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color as taught by Kageyama as the film formed by such materials is suitable for using as light blocking material. (¶ [0046])

Regarding claim 8, Tamaki discloses the solution layer (2; Fig 1C; ¶ [0073]) comprises a light blocking material (¶ [0073]).
However Tamaki does not expressly disclose the solution layer comprises an organic solvent and a black organic pigment dispersed in the organic solvent.
In the same field of endeavor, Kageyama discloses a light blocking or shielding material can be formed using water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color (¶ [0046]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer comprises an organic solvent and a black organic pigment dispersed in the organic solvent as taught by Kageyama as the film formed by such materials is suitable for using as light blocking material. (¶ [0046])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al (US 2018/0083218; Discloses the limitation of claim 1 except the limitation, the solution layer comprising light blocking material).
Moon et al (US 2018/0175268; Discloses the limitation of claim 1 except the limitation, the solution layer comprising light blocking material).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/RATISHA MEHTA/Primary Examiner, Art Unit 2895